In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00156-CR




             IN RE RAYMOND GILBERT




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                      MEMORANDUM OPINION
       For the second time in a matter of months, Raymond Gilbert has petitioned this Court for

mandamus relief. Gilbert would have us compel the trial court, the Honorable R. Scott McKee of

the 392nd Judicial District Court of Henderson County, to rule on motions Gilbert claims to have

filed. We will dismiss Gilbert’s petition.

       Section 22.221 of the Texas Government Code provides, “Each court of appeals for a court

of appeals district may issue all writs of mandamus, agreeable to the principles of law regulating

those writs, against: (1) a judge of a district, statutory county, statutory probate county, or county

court in the court of appeals district.” See TEX. GOV’T CODE ANN. § 22.221(b)(1) (Supp.). As we

noted in our previous opinion denying mandamus relief, the 392nd Judicial District Court of

Henderson County is not located within our district. TEX. GOV’T CODE ANN. § 22.201(g) (Supp.).

It is located within the district of the Tyler Court of Appeals. See TEX. GOV’T CODE ANN.

§ 22.201(m) (Supp.). Although Gilbert’s underlying criminal appeal was transferred to this Court

pursuant to the Texas Supreme Court’s docket equalization order, such transfer does not confer

jurisdiction on this Court in a separate original proceeding. See In re Davis, 87 S.W.3d 794, 795

(Tex. App.—Texarkana 2002, orig. proceeding).




                                                  2
      We, therefore, dismiss the petition for writ of mandamus for want of jurisdiction.




                                           Ralph K. Burgess
                                           Justice

Date Submitted:      July 25, 2019
Date Decided:        July 26, 2019

Do Not Publish




                                               3